Exhibit 32 Certification Accompanying Form 10-Q Report ofXL Capital LtdPursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Chapter 63, Title 18 U.S.C. SS.SS. 1350(a) and (b)) Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Chapter 63, Title 18 U.S.C. ss.ss.1350(a) and (b)), each of the undersigned hereby certifies that the Quarterly Report on Form10-Q for the period ended September 30, 2007 of XL Capital Ltd (the Company) fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of1934 and that the information contained in such Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: November 9, 2007 /s/ Brian M. OHaraBRIAN M. OHARAPresident and Chief Executive OfficerXL Capital Ltd Dated: November 9, 2007 /s/ Brian W. NoccoBRIAN W. NOCCOExecutive Vice President,Chief Financial OfficerXL Capital Ltd A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to XL Capital Ltd and will be retained by XL Capital Ltd and furnished to the Securities and Exchange Commission or its staff upon request.
